IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 AUSTIN CORNELIUS, an individual,                No. 82264-1-I

                             Respondent,         DIVISION ONE
               v.

 ALPHA KAPPA LAMBDA, a national                  UNPUBLISHED OPINION
 organization, ETA CHAPTER OF
 ALPHA KAPPA LAMBDA, a
 Washington corporation d/b/a ALPHA
 KAPPA LAMBDA, and ETA OF ALPHA
 KAPPA LAMBDA, a Washington
 corporation,

                             Appellants,

WASHINGTON STATE UNIVERSITY, a
public university,

                             Defendant.


      CHUN, J. — Austin Cornelius sued the national fraternity Alpha Kappa

Lambda and its local chapter, Eta of Alpha Kappa Lambda, (collectively “AKL”)

for negligence. AKL moved to compel arbitration under an arbitration agreement

(the Agreement) Cornelius signed when he joined the fraternity. The trial court

denied the motion, deeming the Agreement procedurally unconscionable. AKL

appeals, contending that the Agreement is not procedurally unconscionable and

covers all of Cornelius’s claims. In the alternative, AKL requests remand for an

evidentiary hearing and limited discovery on the circumstances surrounding the




 Citations and pin cites are based on the Westlaw online version of the cited material.
No. 82264-1-I/2


execution of the Agreement. For the reasons discussed below, we reverse and

remand, and the trial court may address whether to allow any limited discovery.

                                I. BACKGROUND

       Cornelius began attending Washington State University (WSU) in August

2017 when he was 18 years old. He participated in “rush week” and received

“bids”—or invitations to join—from at least five fraternities. He decided to

“pledge” Alpha Kappa Lambda, a national fraternity with a local chapter, Eta, at

WSU.

       Cornelius attended his first AKL event on August 20, 2017. He alleges

that AKL members hazed him during this event, leading to his hospitalization for

“acute alcohol intoxication.”

       As for the arbitration agreement at issue, Cornelius claims as follows: On

August 28, 2017, during a fraternity study session, AKL members instructed him

to create a profile on the fraternity’s online membership portal. He did so. On

August 30, 2017, during another study session, AKL members directed Cornelius

to “sign off” on “some paperwork” on the online portal. The pledges “were rushed

through this process and told [they] needed to complete the approval right there

at the study tables session before [they] left for the evening.” The senior

members “never [gave] any explanation as to what specifically [the pledges] were

signing, what the agreements entailed, or even a summary of what was

contained in the agreements.” The pledges “were not told or encouraged to

spend more than about a minute or two at most to review the agreements before




                                         2
No. 82264-1-I/3


checking the box.” The senior members told the pledges that if they did not “sign

off” on the agreements, they “could not pledge the fraternity and would not be

allowed at the house.” “There was no opportunity to ask questions, seek clarity,

review, or otherwise get a meaningful understanding of what it was [the pledges]

were being asked to approve.”

       The portal contained a four-page document called the “New Member

Agreements” (NMA). On the last page of the NMA is the Agreement, which is

titled “AKL CLAIM AND DISPUTE RESOLUTION PROGRAM” in bold lettering. It

includes the following provision: “If you are unable to resolve a claim or dispute

arising out of your membership or participation in any Fraternity of Alpha Kappa

Lambda-related activity, under the terms of the Program the claim or dispute will

be submitted to binding arbitration instead of through the courts.” (Emphasis

added.) The Agreement then provides in bold lettering:
       YOUR DECISION TO JOIN OR ACCEPT MEMBERSHIP OR
       CONTINUE YOUR CURRENT MEMBERSHIP IN THE
       FRATERNITY . . . MEANS YOU HAVE AGREED TO AND ARE
       BOUND BY THE TERMS OF THIS PROGRAM AS CONTAINED IN
       THE PLAN DOCUMENT AND RULES, A COMPLETE COPY OF
       WHICH IS AVAILABLE FOR YOU TODAY, AND CAN BE FOUND
       ON THE ALPHA KAPPA LAMBDA NATIONAL WEBSITE.

Finally, the Agreement provides,
       [Y]ou and the Fraternity of Alpha Kappa Lambda are both waiving all
       rights which either may have with regard to trial by jury for personal
       injury, property damage, contract or any other related matters in state
       or federal court. This Plan covers any legal or equitable claim for
       personal injury, property damage, equity or breach of contract,
       arising out of any tort, statute, contract or law.

(Emphasis added.) The Agreement incorporates the “Claim and Dispute

Resolution Plan and Rules” (the Plan) by reference and informs that the Plan is


                                         3
No. 82264-1-I/4


available on the fraternity’s website. The Plan provides that the Federal

Arbitration Act1 (FAA) applies to the Agreement.

       Cornelius signed the NMA on August 30. The online portal provider’s

records show that Cornelius created his profile on August 28, 2017. It also

shows that he logged onto his profile around 11:20 p.m. on August 30 and signed

the NMA around 11:32 p.m. the same night. AKL allegedly continued to haze

Cornelius as a pledge until October 2017.

       On July 30, 2020, Cornelius sued AKL for negligence. AKL moved to

compel arbitration and for a stay of proceedings. Cornelius opposed the motion,

claiming that the Agreement does not apply to claims arising from events

predating its execution and that the Agreement is procedurally unconscionable.

During a hearing on the matter, AKL requested an evidentiary hearing in the

alternative. The trial court denied AKL’s motion to compel arbitration. It

determined that an evidentiary hearing was unnecessary and concluded that the

Agreement was procedurally unconscionable because Cornelius lacked a

“meaningful choice regarding his entry into the agreement.” AKL appeals.

                                     II. ANALYSIS

       AKL says the trial court erred by denying its motion to compel arbitration

because the Agreement is not procedurally unconscionable and covers the

claims arising from events before the execution of the Agreement.2 Cornelius


       1
        9 U.S.C. §§1–16.
       2
        AKL says that the contract defense of duress does not apply here. But
Cornelius does not argue duress on appeal nor did the trial court deny arbitration on
such grounds. Thus, we do not address the issue.


                                            4
No. 82264-1-I/5


responds that the Agreement is procedurally unconscionable and does not apply

retroactively to all of his claims. Because we cannot resolve the issue of

procedural unconscionability on the record before us, we remand for an

evidentiary hearing.

       We review de novo a trial court’s denial of arbitration. Burnett v. Pagliacci

Pizza, Inc., 196 Wn.2d 38, 46–47, 470 P.3d 486 (2020). “Unconscionability is

also a question of law we review de novo.” McKee v. AT&T Corp., 164 Wn.2d

372, 383, 191 P.3d 845 (2008).

       “[T]he party moving to compel arbitration must make a threshold showing

that a written agreement to arbitrate exists and that the contract at issue involves

interstate commerce.”3 Walters v. A.A.A. Waterproofing, Inc., 120 Wn. App. 354,

358, 85 P.3d 389 (2004), review granted, cause remanded, 153 Wn.2d 1023,

108 P.3d 1227 (2005). Once that party meets that threshold, the burden shifts to

the party opposing arbitration “to show that the arbitration clause is

unenforceable.” Gandee v. LDL Freedom Enters., Inc., 176 Wn.2d 598, 602–03,

293 P.3d 1197 (2013).

       The parties do not dispute that the FAA governs here. The FAA provides

that written arbitration agreements “shall be valid, irrevocable, and enforceable,

save upon such grounds as exist at law or in equity for the revocation of any

contract.” 9 U.S.C. § 2. “When the validity of an agreement to arbitrate is

challenged, courts apply ordinary state contract law.” McKee, 164 Wn.2d at 383.

       3
           Cornelius contends that this language from Walters shows that AKL bears the
burden to prove that a legally binding and valid arbitration agreement exists and covers
all of his claims; but it clearly does not support such a contention.


                                            5
No. 82264-1-I/6


“General contract defenses such as unconscionability may invalidate arbitration

agreements.” Id.; see also Volt Info. Scis., Inc. v. Bd. of Trs. of Leland Stanford

Junior Univ., 489 U.S. 468, 475–76, 109 S. Ct. 1248, 103 L. Ed. 2d 488 (1989)

(“in applying general state-law principles of contract interpretation to the

interpretation of an arbitration agreement within the scope of the Act, due regard

must be given to the federal policy favoring arbitration, and ambiguities as to the

scope of the arbitration clause itself resolved in favor of arbitration.” (citations

omitted)). “[B]oth state and federal law strongly favor arbitration and require all

presumptions to be made in favor of arbitration.” Gandee, 176 Wn.2d at 602–03.

When reviewing a motion to compel arbitration, we consider “(1) ‘whether the

arbitration agreement is valid,’ and (2) ‘whether the agreement encompasses the

claims asserted.’” Cox v. Kroger Co., 2 Wn. App. 2d 395, 404, 409 P.3d 1191

(2018) (quoting Wiese v. CACH, LLC, 189 Wn. App. 466, 474, 358 P.3d 1213

(2015)).

   A. Procedural Unconscionability

       “Procedural unconscionability is ‘the lack of meaningful choice,

considering all the circumstances surrounding the transaction.’” Zuver v.

Airtouch Commc’ns, Inc., 153 Wn.2d 293, 303, 103 P.3d 753 (2004)

(quoting Nelson v. McGoldrick, 127 Wn.2d 124, 131, 896 P.2d 1258 (1995)). To

determine whether an agreement is procedurally unconscionable, courts look at

“(1) the manner in which the contract was entered, (2) whether [the signatory]

had a reasonable opportunity to understand the terms of the contract, and




                                           6
No. 82264-1-I/7


(3) whether the important terms were hidden in a maze of fine print.” Burnett,

196 Wn.2d at 54. “‘[T]hese three factors [should] not be applied mechanically

without regard to whether in truth a meaningful choice existed.’” Zuver, 153

Wn.2d at 303 (second alteration in original) (quoting Nelson, 127 Wn.2d at 131).

       An arbitration agreement may be procedurally unconscionable if it is an

adhesion contract. Burnett, 196 Wn.2d at 54. Adhesion contracts are standard-

form contracts presented on a “take it or leave it basis” by a party with

disproportionately more bargaining power. Zuver, at 305 (internal quotation

marks omitted) (quoting Yakima County (W. Valley) Fire Prot. Dist. No. 12 v. City

of Yakima, 122 Wn.2d 371, 393, 858 P.2d 245 (1993)). But “[a]n adhesion

contract is not necessarily procedurally unconscionable.” Burnett, 196 Wn.2d at

54–55. “The key inquiry is whether the party lacked meaningful choice.” Id.
       1. The manner in which Cornelius entered the Agreement and whether he
          had a reasonable opportunity to understand the terms of the
          Agreement

       Cornelius contends that circumstances surrounding his entry into the

Agreement deprived him of a meaningful opportunity to read and understand the

Agreement. An evidentiary hearing is necessary to assess his claims.

          a. Time to consider the Agreement

       AKL contends that Cornelius had access to the NMA when he first created

his profile on August 28. While Cornelius does not appear to dispute that he may

have had access to the NMA starting on August 28, he contends he did not know

of its existence until August 30.




                                         7
No. 82264-1-I/8


       Assuming that Cornelius did not know about the NMA until August 30, it is

still unclear how much time he had to review and sign it that day. Cornelius says

the senior members “rushed” him through the process and that the pledges were

not “encouraged” to spend more than “a minute or two” reviewing the NMA. But

he does not say that the senior members limited his review to two minutes. And

the online portal provider’s records show that he signed onto his profile for about

12 minutes before he signed the NMA.

       Without more information, it is unclear whether how long Cornelius had to

consider the Agreement supports a determination that the Agreement is

procedurally unconscionable. In Tjart v. Smith Barney, Inc., this court saw no

procedural unconscionability although the plaintiff executed the arbitration

agreement “relatively rapidly.” 107 Wn. App. 885, 890, 896–97, 28 P.3d 823

(2001). But Tjart does not clarify the term “relatively rapidly.” AKL also relies on

Hoober v. Movement Mortg., LLC, in which the court noted concern about

pressure the employer placed on the employee to quickly sign the agreement,

leading her to return the forms the same day she received them, but still

concluded that there was no procedural unconscionability. 382 F. Supp. 3d

1148, 1154, 1157 (W.D. Wash. 2019) (applying Washington law).4 But here the

record is unclear whether Cornelius had more than one day, or much less than

one day, to consider the Agreement.




       4
         Neither Hoober nor other federal case law we cite in this opinion constitute
binding precedent.


                                            8
No. 82264-1-I/9


           b. Explanation of the Agreement

       Cornelius says that the senior members told him to just “sign off” without

explaining what he was signing or what the documents contained. But this court

rejected a similar argument in Tjart when the plaintiff complained that no one

explained to her what types of claims would be covered by the arbitration

agreement. 107 Wn. App. at 890, 896–97. Cornelius cites no law requiring an

explanation. This contention does not support a determination of procedural

unconscionability.

           c. Questions about the Agreement

       Cornelius says that he had no opportunity to ask questions about the

agreement. Relying on Hoober, AKL responds that because Cornelius does not

claim that he tried to ask questions, he cannot claim the Agreement is

procedurally unconscionable. 382 F. Supp. 3d at 1156–57 (“neither Plaintiff

argues that they asked questions” in rejecting a claim of procedural

unconscionability).5 Because Cornelius does not explain how he lacked an

opportunity to ask questions, further factual development is needed to determine

whether he had a reasonable opportunity to understand the terms of the

Agreement.




       5
         See also Simpson v. Inter-Con Sec. Sys., Inc., No. C12-1955RAJ, 2013 WL
1966145, at *3 (W.D. Wash. May 10, 2013) (“Although Plaintiffs contend they had little
time to consider the agreement, they do not contend that they attempted to consider it,
attempted to ask questions about it, or even that they would have asked questions if
they had more time. The agreement is not procedurally unconscionable.”); see GR
14.1(c).


                                            9
No. 82264-1-I/10


       2. Whether important terms were hidden in the Agreement

       Citing Burnett, Cornelius contends that because he did not see the Plan

before signing the NMA, which incorporated the Plan by reference, the essential

terms of the Agreement were hidden. Our Supreme Court held in Burnett that an

employment contract that incorporated an arbitration policy by reference was

procedurally unconscionable. 196 Wn.2d at 57. The employment contract “did

not mention arbitration.” Id. at 56–57. After Burnett signed the employment

contract, he received an employee handbook containing the arbitration policy but

“the arbitration policy was not identified in the handbook’s table of contents.” Id.

The court held that “because essential terms were hidden and Burnett had no

reasonable opportunity to understand the arbitration policy before signing the

employment contract, the manner in which the contract was entered

demonstrated that Burnett lacked a meaningful choice regarding the arbitration

policy.” Id. at 57.

       Here, on the record before us, the essential terms do not appear to have

been hidden. The Agreement appears on the fourth and final page of the NMA.

See Tjart, 107 Wn. App. at 898–99 (“the arbitration provision was obvious in the

fairly short contract”). The Agreement is titled “AKL CLAIM AND DISPUTE

RESOLUTION PROGRAM” and states that claims and disputes arising out of

membership or fraternity-related activities will be submitted to arbitration and that

both parties are waiving their right to go to court. See Romney v. Franciscan

Med. Grp., 186 Wn. App. 728, 740, 349 P.3d 32 (2015) (“arbitration clause is




                                         10
No. 82264-1-I/11


understandable and is printed in the same size font as the rest of the agreement

under a bolded heading”).

       And in Burnett, the plaintiff did not receive the handbook containing the

arbitration clause until after he signed the document incorporating it. Cornelius

contends this case is similar because he did not recall seeing the Plan, which

discusses the arbitration rules in detail, before he signed the NMA. But here, the

arbitration clause itself was in the NMA, and while he says that it is “unclear”

whether he had access to the Plan before signing, he does not contend he

lacked such access. The Agreement states the Plan is on AKL’s website. See

Tjart 107 Wn. App. at 896–99 (holding that, though the plaintiff complained that

she never received a copy of the rules referred to in the agreement, the

agreement was not procedurally unconscionable).

       3. Adhesion contract

          a. Offered on a “take it or leave it” basis

       Cornelius says that there was no opportunity to negotiate terms. He says

the senior members told him that if he did not sign the Agreement, he could not

continue to be in the fraternity. AKL does not dispute this. Instead, it correctly

emphasizes that whether the Agreement is an adhesion contract is not

determinative. See Burnett, 196 Wn.2d at 54–55.

       AKL relies on Hoober and Romney to contend that this adhesion contract

was not procedurally unconscionable. In Hoober, the court noted that the

plaintiffs would lose their new job opportunity if they refused to sign the




                                         11
No. 82264-1-I/12


arbitration agreement, but still determined the agreement was enforceable. 382

F. Supp. 3d at 1157. The court also noted that “understanding that the terms

could not be changed is substantively different from asking questions about the

terms and being refused an answer and has not been found in Washington

courts to be a basis for procedural unconscionability.” Id. at 1156. And in

Romney, this court determined that the plaintiffs had a meaningful choice in

agreeing to an arbitration clause in an adhesion employment contract because

they “could choose employment elsewhere.” 186 Wn. App. at 740.

       Given the foregoing, the fact that Cornelius could not negotiate the terms

of the Agreement is not determinative. But his contention that, if he did not agree

to its terms, he would be unable to join the fraternity and not be allowed back to

the house may suggest a lack of meaningful choice.

          b. Unequal bargaining power

       Cornelius says a disparity exists in bargaining power between the parties.

He made the same claim below, without explaining the dynamics leading to such

a disparity. During the hearing, the trial court noted:
              So that, and coupled with the fact that you have a plaintiff who
       is 18/19 years old -- and I understand, obviously, that he was college
       bound and that he was a pre-med student, but if to sort of continue
       the examination as to the totality of the circumstances or the true
       context of how this all occurred, you know, even though I never
       rushed a fraternity, I’m well aware of what goes on during Rush, and
       I, again, acknowledge that not all fraternities are created equal and
       not all fraternities behave in the same way, but there’s clearly a
       disparity of power between the fraternity and the pledge.
             You know, the fraternities, I think -- I believe hold the
       overwhelming advantage because they generally know incoming
       freshman are desiring a group setting, a social setting to which they
       can belong, whether it’s for just fitting in, assimilation purposes,


                                         12
No. 82264-1-I/13


         whether it’s to have cheaper housing or access to housing, whether
         it’s because of peer pressure to have a good social life, there’s a
         clear, I think, disparity in the relationship between pledges and
         fraternities which I would argue is how these types of situations arise.

In its written order, the court similarly found a “clear disparity” in bargaining

power.

         The record does not appear to support this finding. It appears to be based

instead on the trial court’s personal experience.6 ER 605 prohibits a judge from

inserting their “own personal experience into the decision-making process.” In re

Est. of Hayes, 185 Wn. App. 567, 599, 342 P.3d 1161 (2015). Cornelius

contends that his claim below that no equality of bargaining power existed and

his statement that he sought to join a fraternity to make friends render this finding

proper. But these contentions alone do not establish a disparity in bargaining

power. Further evidentiary development is needed to assess the disparity in

bargaining power in this particular case.

         4. Meaningful choice

         The core inquiry is whether Cornelius had a meaningful choice in entering

the Agreement. We cannot make this determination based on the record before

us. AKL requests that if we are not inclined to order arbitration, we remand for

an evidentiary hearing.7 We agree an evidentiary hearing is necessary. See

         6
          AKL claims the trial court violated Section 2.2 of the Code of Judicial Conduct
but offers no argument on the issue. Thus, we do not address the claim. See Prostov v.
Dep’t of Licensing, 186 Wn. App. 795, 823, 349 P.3d 874 (2015) (“A party abandons
assignments of error unsupported by argument and will not be considered on appeal.”).
        7
          AKL also requests that we order a limited deposition of Cornelius on remand. It
is not readily apparent to us why discovery is necessary for either party. The trial court
may in its discretion allow discovery if it deems it necessary.
        Cornelius contends AKL had prior opportunities to conduct discovery and failed
to do so and says that such a failure precludes remand for an evidentiary hearing or


                                           13
No. 82264-1-I/14


Adler v. Fred Lind Manor, 153 Wn.2d 331, 350, 103 P.3d 773 (2004) (“When

disputes exist as to the circumstances surrounding an agreement, we remand to

the trial court to make additional findings.”). We remand this case to the trial

court for an evidentiary hearing on the issue of procedural unconscionability.

   B. Application of the Agreement to Cornelius’s claims

       Cornelius says the Agreement does not apply to all his claims because

some of them, specifically those based on his alleged hazing, arose from events

before he signed the Agreement. Emphasizing the FAA’s policy favoring

arbitration, AKL responds that the Agreement is broad and encompasses

Cornelius’s claims arising from events before its execution. We agree with AKL.

       “[W]hen a court interprets such provisions in an agreement covered by the

FAA, ‘due regard must be given to the federal policy favoring arbitration.’”

Mastrobuono v. Shearson Lehman Hutton, Inc., 514 U.S. 52, 62, 115 S. Ct.

1212, 131 L. Ed. 2d 76 (1995) (quoting Volt, 489 U.S. at 475–76). Any doubt

about the “‘scope of arbitrable issues’” should be resolved “‘in favor of

arbitration.’” Green Tree Fin. Corp. v. Bazzle, 539 U.S. 444, 445, 123 S. Ct.

2402, 156 L. Ed. 2d 414 (2003) (quoting Mitsubishi Motors Corp. v. Soler

Chrysler–Plymouth, Inc., 473 U.S. 614, 626, 105 S. Ct. 3346, 87 L. Ed. 2d 444

(1985)). “Both state and federal courts must enforce [the FAA’s] body of

substantive arbitrability law.” Zuver, 153 Wn.2d at 301.


limited discovery. But he cites no law supporting his position. See Prostov, 186 Wn.
App. at 823 (“The failure of an appellant to provide argument and citation of authority in
support of an assignment of error precludes appellate consideration of an alleged
error.”).


                                            14
No. 82264-1-I/15


       The Agreement provides, “If you are unable to resolve a claim or dispute

arising out of your membership or participation in any Fraternity of Alpha Kappa

Lambda-related activity, under the terms of the Program the claim or dispute will

be submitted to binding arbitration instead of through the courts.” The Plan

defines “claim” as
       any legal or equitable claim, demand or controversy for any personal
       injury, equitable relief or property damage arising out of any tort,
       statute (local, state or federal) or breach of contract involving the
       Fraternity. This includes but is not limited to any type of allegation of
       negligence, intentional acts, defamation, discrimination, contribution
       or indemnity.

(Emphasis added.) The Plan defines “dispute” as “a claim, demand or

controversy to which this Plan applies, between persons bound by the Plan or by

an agreement to resolve disputes under the Plan, or between a person bound by

the Plan and a person or entity otherwise entitled to its benefits.” Cornelius

brought negligence claims against AKL, based in part on AKL’s alleged hazing.

       Cornelius does not dispute that the Agreement otherwise applies to his

claims; the question is whether the law prohibits the retroactive application of the

Agreement. Though Washington courts have not addressed this issue, other

jurisdictions have consistently held that, absent language in an agreement to the

contrary, the retroactive application of an arbitration agreement is permitted.8

       8
           See Allbaugh v. Perma-Bound, No. C08-5713-JCC, 2009 WL 10676437, at *1,
10 (W.D. Wash. Aug. 14, 2009) (applying an arbitration agreement retroactively under
Washington law where the agreement stated that it applied to any claim “arising out of or
relating to this Agreement, or the breach, termination, or invalidity thereof”); see GR
14.1; In re Verisign, Inc., Derivative Litig., 531 F. Supp. 2d 1173, 1224 (N.D. Cal. 2007)
(retroactively applying an arbitration agreement that covered “not just services provided
under the agreement, but also ‘any other services provided by KPMG,’” and rejecting
plaintiffs’ contention that the agreement must contain explicit language authorizing
retroactive application); Zink v. Merrill Lynch Pierce Fenner & Smith, Inc., 13 F.3d 330,


                                           15
No. 82264-1-I/16


       Cornelius emphasizes that Washington courts interpret contracts

according to the “objective manifestation theory,” and contends that this theory

bars the retroactive application of the Agreement. The “objective manifestation

theory of contracts” directs courts to “focus on the agreement’s objective

manifestations to ascertain the parties’ intent.” Healy v. Seattle Rugby, LLC, 15

Wn. App. 2d 539, 544, 476 P.3d 583 (2020) (quoting Martin v. Smith, 192 Wn.

App. 527, 532, 368 P.3d 227 (2016)). “When considering the language of a

written agreement, we ‘impute an intention corresponding to the reasonable

meaning of the words used.’” Id. (quoting Hearst Commc’ns, Inc. v. Seattle

Times Co., 154 Wn.2d 493, 503, 115 P.3d 262 (2005)). Cornelius says that

because the Agreement does not explicitly permit retroactive application, such

application is prohibited. But the Agreement similarly does not prohibit

retroactive application. Moreover, any doubts about the scope of an arbitration

clause are resolved in favor of arbitration. See Green Tree Fin. Corp., 539 U.S.

at 445 (quoting Mitsubishi Motors Corp., 473 U.S. at 626).

331–32 (10th Cir. 1993) (holding that an arbitration agreement applying to any
controversy “arising out of your business or this agreement” was “clearly broad enough
to cover the dispute at issue despite the fact that the dealings giving rise to the dispute
occurred prior to the execution of the agreement.”); Smith/Enron Cogeneration Ltd.
P’ship, Inc. v. Smith Cogeneration Int’l, Inc., 198 F.3d 88, 99 (2d Cir. 1999) (“As the
arbitration clause here similarly does not contain any temporal limitation, the relevant
inquiry is whether SCI’s claims ‘relat[e] to any obligation or claimed obligation under’ the
1994 Agreement, not when they arose.” (alteration in original)); Kristian v. Comcast
Corp., 446 F.3d 25, 33–34 (1st Cir. 2006) (rejecting an argument against retroactive
application of an arbitration agreement because “the phrase ‘or the services provided’
covers claims or disputes that do not arise ‘out of this agreement’ and hence are not
limited by the time frame of the agreements.”); Levin v. Alms & Assocs., Inc., 634 F.3d
260, 267 (4th Cir. 2011) (“Although the arbitration clause does not specifically state that
it applies to claims accruing before the 2007 Agreement, courts have generally applied
broad ‘any dispute’ language retroactively, especially when combined with language that
refers to all dealings between the parties.”).


                                            16
No. 82264-1-I/17


      Cornelius also contends that interpreting the Agreement as retroactively

applicable would render the Agreement substantively unconscionable. He says

such retroactive application to the claims of an 18-year-old who was hazed would

be “shocking to conscience [sic], monstrously harsh, and exceedingly calloused.”

Burnett, 196 Wn.2d at 57 (“In determining if a contractual provision is one-sided

or overly harsh, courts have considered whether the provision is shocking to the

conscience, monstrously harsh, and exceedingly calloused.”). But he cites no

cases supporting a determination of substantive unconscionability in this context.

Given the cases permitting retroactive application of arbitration agreements, we

disagree with Cornelius.

      We reverse and remand for an evidentiary hearing.




 WE CONCUR:




                                        17